Citation Nr: 1115832	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.

2.  Whether there was clear and unmistakable error (CUE) in an October 1975 rating decision which denied entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1967.

Regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability, and entitlement to service connection for hearing loss and for tinnitus, these matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2007.  A statement of the case was issued in December 2008, and a substantive appeal was received in January 2009.  

Regarding the issue of entitlement to service connection for bilateral knee disability and the Veteran's CUE claim, these matters come before the Board on appeal from a December 2008 rating decision by a Regional Office of the VA.  The Veteran's notice of disagreement was received in January 2009.  A statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for left shoulder disability was denied by an October 1975 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Evidence received since the October 1975 rating decision is cumulative and redundant of the evidence of record in October 1975.

3.  The October 1975 rating decision, which denied entitlement to service connection for left shoulder disability, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result if such error were corrected.

4.  Bilateral hearing loss disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise causally related to such service. 

5.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise causally related to such service.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision which denied entitlement to service connection for left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the October 1975 denial of service connection for left shoulder disability, and the claim of service connection for left shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The October 1975 rating decision, which denied entitlement to service connection for left shoulder disability, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2010).

4.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

5.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with regard to the left shoulder, hearing loss, and tinnitus claims by a letter dated in April 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006), the April 2007 notice informed the Veteran of the applicable laws and regulations regarding his new and material evidence claim.  However, the Veteran was not notified of the type of evidence that would be necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Nevertheless, review of the record leads the Board to conclude that the Veteran effectively had actual knowledge of the evidence necessary to reopen his claim of service connection for left shoulder disability.  As will be discussed in more detail below, the Veteran asserts that although the September 1965 service treatment record entry reflects treatment for his right shoulder, medical personnel were actually treating his left shoulder.  The statement exemplifies that the Veteran was aware of what kind of evidence would reopen his claim-mainly, that he had to show treatment for his left shoulder in service.  As such, there has been no resulting prejudice to the veteran.   

Regarding the Veteran's CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court noted that although the VCAA of 2000 was potentially applicable to all pending claims, there were instances where the VCAA of 2000 had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant' as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the Court held that the VCAA of 2000 did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted for this issue.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
The matter of VCAA compliance with regard to the claim of entitlement to service connection for bilateral knee disability will be addressed in a future merits decision on those decision after action is undertaken as directed in the remand section of this decision.

Duty to Assist

VA has obtained service and private treatment records, and assisted the Veteran in obtaining evidence.  While the Veteran was not afforded a VA examination for his left shoulder disability claim, a VA examination and opinion are not necessary in this matter since no new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.  No VA examination has been conducted in connection with the hearing loss and tinnitus claims, but the Board finds that there is no evidence of an event or injury during service to warrant such examination.  As hereinafter explained, the Board does not find the Veteran's assertions regarding hearing loss and tinnitus during and since service to be credible.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the issues addressed in the following decision at this time.  


New and Material Evidence

A review of the record shows that the Veteran's service connection claim was denied by the RO in October 1975.  The Veteran was informed of the October 1975 decision and failed to file a notice of disagreement to initiate an appeal. Consequently, the October 1975 rating decision became final.  38 U.S.C.A. § 7105.  A request to reopen the claim was received in February 2007.

The request to reopen the Veteran's claim for left shoulder disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the October 1975 rating decision included the Veterans service treatment records.  A September 1965 service treatment record shows that the Veteran injured his right shoulder playing football the week prior.  The Veteran stated he had swelling over his right shoulder.  A February 1967 report of medical examination shows that clinical evaluation of the Veteran's upper extremities was normal and no left shoulder disability was noted.  In his contemporaneous medical history, the Veteran checked the appropriate box to deny painful or "trick" shoulder.  While it appears to the Board that the Veteran originally marked the appropriate box to confirm a history of broken bones, the Veteran marked out his original answer and denied a past/current history of it.  Again, no left shoulder disability was noted.  

Evidence at the time of the October 1975 rating decision also consisted of a September 1975 VA examaination that showed history of separation of left acromioclavicular joint with symptomatic residual osteoarthritis.

Evidence received since the October 1975 rating decision includes private treatment records from Roseburg Forest and a November 2008 VA examination report.  However, the new evidence is not material since records from Roseburg Forest pertain to the Veteran's hearing loss, and the VA examination focused on his knee.  Additional evidence also included the Veteran's statements that he injured his left shoulder in service, which the Board notes is cumulative and redundant of the evidence considered at the time of the October 1975 rating decision. 

In sum, the evidence received since the October 1975 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left shoulder disability.  For these reasons, the Board concludes the Veteran has not presented new and material evidence to reopen his claim for service connection left shoulder disability. 

The Board stresses that in connection with the 1975 claim, the Veteran was asserting that he suffered a left shoulder injury.  That is what he is asserting now.  He is merely reiterating his earlier claim.  Even assuming the credibility of his current assertions for purposes of the new and material evidence analysis, it is essentially the same underlying assertion that he advanced in 1975.  It is not new and material. 

CUE

As discussed above, by rating decision in October 1975, the RO denied service connection for the Veteran's left shoulder disability since service treatment records did not reflect treatment in service.  When the Veteran did not initiate an appeal, the aforementioned decision became final.  38 U.S.C.A. § 7104 (West 2002).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and other matters (such as assignments of effective dates), will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Further, the error must be 'undebatable' and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  Id.

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Based on the evidence which was of record at the time of the October 1975 rating decision, and the law as it stood at that time, the Board concludes that the October 1975 rating decision did not contain CUE.

In statements received in December 2007 and January 2009, the Veteran asserted that the only shoulder that he injured in service was his left shoulder and that medical personnel referred to his left shoulder as his "right" shoulder since it would be on the right side of the medical personnel who examined him.  He denied injuring his right shoulder in service.  In the statement received in December 2007, he asserted that the September 1965 treatment record showed a shoulder injury on that date.  He added that that the VA examiner in 1975 noted a traumatic history of separation acromioclavicular joint on the left, and noted that a VA examination was conducted on his left shoulder.  

The Board notes that the service treatment record specifically shows that he complained of a right shoulder injury.  The Veteran himself specified in September 1965 that he injured his right shoulder playing football and that he had swelling over the right shoulder.  Medical personnel examined the Veteran's right arm given that he said it was his right shoulder.  X-rays were taken.  It appears that a sling was to be used for two weeks.  

Upon separating from service, clinical evaluation of the Veteran's upper extremities was deemed normal.  In his contemporaneous medical history, he denied a past/current history of painful or "trick" shoulder or elbow.  While it appears to the Board that the Veteran had originally marked the appropriate box to indicate a history of broken bones, the Veteran changed his answer to deny such history.  No shoulder disabilities were noted.

Overall, there is no indication, as the Veteran asserts, that medical personnel in service were reporting the location of the Veteran's injury inaccurately.  It does not appear to the Board that when medical personnel were examining the Veteran in service, the mention of right shoulder disability was in reference to the Veteran's left.  The Veteran was specific as to the location of his injury and pain, and it appears to the Board that the aforementioned service treatment record memorialized what the Veteran had reported at that period of time.  

The Veteran asserts in a statement received in December 2007 that VA medical professionals should have been able to determine that while a September 1965 service treatment record mentioned treatment of his right shoulder, he was actually receiving treatment on his left shoulder.  In support of his claim, the Veteran referenced a September 1975 VA examination that reveals that he complained of pain and limited motion in his left shoulder.  When the Veteran reported that he fell from a truck in 1965 or 1966 and had left shoulder separation, the VA examiner then diagnosed traumatic history of separation acromioclavicular joint with residual osteoarthritis, symptomatic for the left shoulder.  The Board notes that in a CUE claim, a disagreement as to how the facts were weighed or evaluated does not constitute error.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

The Board would also point out that even if the service medical personnel were actually treating him for the left shoulder (although they described it as the right shoulder), and assuming that the Veteran allowed this to happen without objection, the fact remains that the x-ray taken (presumably of the left shoulder according to the Veteran's reasoning) did not show a shoulder separation.  

The October 1975 RO rating decision denied service connection for left shoulder disability was based on the evidence and law as it then existed.  The October 1975 rating decision did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).
  
Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health held in an October 4, 1995, memorandum opinion that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran in this case contends that he has hearing loss and tinnitus related to his active duty service.  On a statement received in December 2007, the Veteran reported being subjected to loud noise being around large aircraft in airport settings as well as flying on C-123 aircraft.  He additionally reported that hearing protection was never provided.  There is evidence of current hearing loss disability as shown by findings on an April 2007 private audiological examination from Roseburg Forest-Coquille, and the Veteran is competent to testify regarding ringing in his ears.  The remaining consideration is whether there is a link or nexus to the Veteran's service, which ended in March 1967.

On the authorized audiological evaluation in March 1963, pure tone thresholds, in decibels (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
20
0
5
5
-5

On the authorized audiological evaluation in February 1967, pure tone thresholds, in decibels (when converted from ASA units to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
-5
LEFT
10
5
5
0
-5

It is clear that hearing loss was not manifested during service.  Additionally, service treatment records do not document any complaints of tinnitus.  Significantly, at the time of discharge examination in February 1967, the Veteran expressly denied hearing loss and any ear trouble.  

Looking to post-service evidence, numerous private audiological tests from 1990 on in connection with the Veteran's profession do not show hearing loss until approximately 2001.  This evidence persuasively demonstrates that hearing loss disability was not manifested for more than 20 years after the Veteran's service.  The Board also notes here that a November 2008 VA examination report in connection with the knees makes reference to the fact that the Veteran had been employed as a "flying saw" operator for 21 years.  

In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the Veteran.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006). 

A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

In the present case, the Board has considered the Veteran's statements regarding hearing loss and tinnitus, but to the extent that he asserts that he has had hearing loss and tinnitus during and since service, the Board does not find such assertions to be credible.  Service treatment records show that the Veteran sought out medical care for a number of problems, but he never voiced any complaints of hearing loss or tinnitus.  Moreover, he expressly denied hearing loss and ear trouble at the time of his discharge examination.  This is not a case where there is no contemporaneous medical evidence.  Rather, there is contemporaneous medical evidence which argues against the Veteran's current assertions.  The audiological testing during service also does not show hearing loss or any decrease in hearing acuity during service.  

In weighing the Veteran's credibility, the Board also finds it significant that the Veteran did not include claims for hearing loss and/or tinnitus when he filed a VA claim for shoulder disability in 1975.  If he believed that he had hearing loss and tinnitus related to service, it would be expected that he would have included those in his VA claim.  Moreover, when the Veteran underwent VA examination in 1975 in connection with the shoulder claim, he failed to mention any hearing loss and/or tinnitus problems.  In fact, examination of the ears did not result in any clinical findings nor did the Veteran voice any pertinent complaints.  The examiner further indicated that no hearing loss was noted.  The Veteran's credibility regarding hearing loss since service if further diminished by the private audiological test records he submitted which show no hearing loss until approximately 2001.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for hearing loss and tinnitus.  These disabilities were not manifested during service or for many years thereafter and are not otherwise shown to be related to service.  With regard to these issues, the Veteran's assertions regarding experiencing hearing loss and tinnitus during and since service are not credible.  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for left shoulder disability.  The October 1975 rating decision which denied service connection for left shoulder disability did not include clear and unmistakable error.  Service connection for bilateral hearing loss is not warranted.  Service connection for tinnitus is not warranted.  The appeal is denied to this extent.


REMAND

The Veteran is also claiming entitlement to service connection for bilateral knee disability.  He was afforded a VA examination in November 2008.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner diagnosed bilateral iliotibial band tendonitis, bursitis, and right retropatellar pain syndrome and opined that he was unable to determine origin, cause or relations to service without resorting to mere speculation.  The Board finds that this medical opinion is inadequate since neither the basis of the opinion was explained, nor is it apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of his bilateral knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that current bilateral knee disability is causally related to service.  The examiner should offer a rationale for any opinion with reference to pertinent evidence, including knee complaints and clinical findings in the service treatment records.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for bilateral knee disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


